Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Response to Amendment
This office action is in response to amendment file on 2/22/21.
Claims 2-17 are newly added.
Claims 1-17 are pending.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Allowable Subject Matter
Claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

With respect to claim 1, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record fails to teach: a memory device comprising: “a plurality of transistors, a sense amplifier, first data latch, second data latch, a controller configured to perform a read operation, first to fifth periods, during the fourth period, a seventh voltage being applied to the gate of the fourth transistor to turn off the fourth transistor, and an eighth voltage being applied to the gate of the third transistor to turn on the third transistor, after the fourth period, a ninth voltage being applied to a gate of the seventh transistor to turn on the seventh transistor.” and in combination with the remaining limitations.
	
	One of the closet arts of record, Iwai et al. discloses a memory device comprising: a plurality of transistors, a sense amplifier, first data latch, second data latch, first to fifth periods, during the fourth period, an eighth voltage being applied to a gate of the seventh transistor to thereby turn on the seventh transistor.

Iwai et al. does not teach:  “a plurality of transistors, a sense amplifier, first data latch, second data latch, a controller configured to perform a read operation , first to fifth periods, during the fourth period, a seventh voltage being applied to the gate of the fourth transistor to turn off the fourth transistor, and an eighth voltage being applied to the gate of the third transistor to turn on the third transistor, after the fourth period, a ninth voltage being applied to a gate of the seventh transistor to turn on the seventh transistor.” and in combination with the remaining limitations.

	Claims 2-10 depend from claim 1 and are therefore allowable.

With respect to claim 11, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record fails to teach: a method of controlling a memory device comprising: “a plurality of transistors, a sense amplifier, first data latch, second data latch, first to fifth periods, applying a seventh voltage to the gate of the fourth transistor to turn off the fourth transistor, and applying an eighth voltage to the gate of the third transistor to turn on the third transistor, during the fourth period, applying a ninth voltage to a gate of the seventh transistor to turn on the seventh transistor, after the fourth period.” and in combination with the remaining limitations.
	
	One of the closet arts of record, Iwai et al. discloses a method of controlling a memory device comprising: a plurality of transistors, a sense amplifier, first data latch, second data latch, a controller configured to perform a read operation, first to fifth periods, applying a sixth voltage to the gate of the fourth transistor and a seventh voltage higher than the sixth voltage to the gate of the third transistor during the third period, and applying an eighth voltage to a gate of the seventh transistor to thereby turn on the seventh transistor during a fourth period after the third period..
a plurality of transistors, a sense amplifier, first data latch, second data latch, first to fifth periods, applying a seventh voltage to the gate of the fourth transistor to turn off the fourth transistor, and applying an eighth voltage to the gate of the third transistor to turn on the third transistor, during the fourth period, applying a ninth voltage to a gate of the seventh transistor to turn on the seventh transistor, after the fourth period.” and in combination with the remaining limitations.

	Claims 12-16 depend from claim 11 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iwai et al. (10,658,039) disclose nonvolatile semiconductor memory including a read operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Lam whose telephone number is (571)272-1782.  The examiner can normally be reached on 6:00 – 2:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 









/David Lam/
Primary Examiner, Art Unit 2825			

April 5, 2021